546 So. 2d 1184 (1989)
Reginald MARCHAND, Appellant,
v.
STATE of Florida, Appellee.
No. 88-1911.
District Court of Appeal of Florida, Fifth District.
August 3, 1989.
James B. Gibson, Public Defender, and Brynn Newton, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Dee R. Ball, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
In this case the trial court's written order placing the appellant on fifteen years' probation for lewd and lascivious assault does not comport with its oral pronouncement of five years on probation. The state concedes that this cause must be remanded to the trial court for clarification.
This cause is remanded to the trial court for either correction or reaffirmation of the *1185 sentence. See Wilkins v. State, 543 So. 2d 800 (Fla. 5th DCA 1989); cf. Venuti v. State, 437 So. 2d 238 (Fla. 5th DCA 1983) (state conceded clerical error).
DAUKSCH, COBB and COWART, JJ., concur.